Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Angela Muse appeals the district court’s order affirming the memorandum opinion and order of the magistrate judge and overruling Muse’s objection to the writ of continuing garnishment. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Muse, No. 1:03-cr-00554-JFM-1 (D. Md. July 16 & Sept. 24, 2015). We *249dispense with oral argument because the facts and legal contentions are adequately-presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.